
	
		I
		112th CONGRESS
		2d Session
		H. R. 3888
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize microenterprise assistance for renewable
		  energy projects in developing countries.
	
	
		1.Short titleThis Act may cited as the
			 Solar Villages Initiative
			 Act.
		2.Microenterprise
			 assistance for renewable energy projects in developing countries
			(a)In
			 generalThe President, acting
			 through the Administrator of the United States Agency for International
			 Development and in consultation with the Secretary of State and the Secretary
			 of Energy, is authorized to provide assistance for renewable energy projects
			 described in subsection (b) in developing countries to increase the
			 availability of credit, savings, and other services to microfinance and
			 microenterprise clients lacking full access to capital, training, technical
			 assistance, and business development services.
			(b)Types of
			 projectsThe renewable energy projects described in this
			 subsection include projects to assist small and micro businesses that loan or
			 sell solar lanterns or lamps and other solar energy technologies.
			(c)PriorityIn
			 providing assistance under subsection (a), the President shall give priority to
			 empowering female-owned businesses in developing countries.
			(d)Relation to
			 existing authoritiesAssistance provided under subsection (a)
			 shall be made available under the authorities of section 252 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2211a).
			(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President to carry out this section
			 $5,000,000 for fiscal year 2013, $5,000,000 for fiscal year 2014, $7,500,000
			 for fiscal year 2015, $7,500,000 for fiscal year 2016, $10,000,000 for fiscal
			 year 2017, and $15,000,000 for fiscal year 2018.
			
